



 
SOMERSET HILLS BANCORP
 
Incentive Stock Option Agreement
Granted Under 2007 Equity Incentive Plan
 
 
1.           Grant of Option.
 
 
This agreement evidences the grant by Somerset Hills Bancorp, a New Jersey
corporation (the “Company”), on                      , 200[ ] (the “Grant Date”)
to [                  ], an employee of the Company (the “Participant”), of an
option to purchase, in whole or in part, on the terms provided herein and in the
Company’s 2007 Equity Incentive Plan (the “Plan”), a total of [                
 ] shares (the “Shares”) of common stock, without par value, of the Company
(“Common Stock”) at $[          ] per Share.  Unless earlier terminated, this
option shall expire at 5:00 p.m., Eastern time, on [_______] (the “Final
Exercise Date”).
 
 
It is intended that the option evidenced by this agreement shall be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”).  Except as
otherwise indicated by the context, the term “Participant”, as used in this
option, shall be deemed to include any person who acquires the right to exercise
this option validly under its terms. Defined terms used herein and not otherwise
defined shall have the meanings ascribed to them under the Plan, which is
incorporated into and made a part of this Agreement.
 
 
2.           Vesting Schedule.
 
 
This option will become exercisable (“vest”) as follows:
 
DATE
 
NUMBER OF SHARES
 
 
   
 
 
 
 
   
 
 

 
Notwithstanding the foregoing, upon the occurrence of a Change In Control Event,
this option shall immediately become exercisable for  all Shares listed under
Section 1.
 
 
The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.
 


--------------------------------------------------------------------------------



 
3.           Exercise of Option.
 
 
(a)           Form of Exercise.  Each election to exercise this option shall be
in writing in the form attached hereto as Exhibit A, signed by the Participant,
and received by the Company at its principal office, accompanied by this
agreement, and payment in full in the manner provided in the Plan.  The
Participant may purchase less than the number of shares covered hereby, provided
that no partial exercise of this option may be for any fractional share.
 
 
(b)           Continuous Relationship with the Company Required.  Except as
otherwise provided in this Section 3, this option may not be exercised unless
the Participant, at the time he or she exercises this option, is, and has been
at all times since the Grant Date, an employee or officer of the Company or any
parent or subsidiary of the Company as defined in Section 424(e) or (f) of the
Code (an “Eligible Participant”).
 
 
(c)           Termination of Relationship with the Company.  If the Participant
ceases to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall
terminate three months after such cessation (but in no event after the Final
Exercise Date), providedthat this option shall be exercisable only to the extent
that the Participant was entitled to exercise this option on the date of such
cessation.  Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon written notice to the Participant from
the Company describing such violation.
 
 
(d)           Exercise Period Upon Death or Disability.  If the Participant dies
or becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior
to the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), providedthat
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.
 
 
(e)           Discharge for Cause.  If the Participant, prior to the Final
Exercise Date, is discharged by the Company for “cause” (as defined below), the
right to exercise this option shall terminate immediately upon the effective
date of such discharge.  “Cause” shall mean willful misconduct by the
Participant or willful failure by the Participant to perform his or her
responsibilities to the Company (including, without limitation, breach by the
Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive.
 


--------------------------------------------------------------------------------



 
4.           Tax Matters.
 
 
(a)           Withholding.  No Shares will be issued pursuant to the exercise of
this option unless and until the Participant pays to the Company, or makes
provision satisfactory to the Company for payment of, any federal, state or
local withholding taxes required by law to be withheld in respect of this
option.
 
 
(b)           Disqualifying Disposition.  If the Participant disposes of Shares
acquired upon exercise of this option within two years from the Grant Date or
one year after such Shares were acquired pursuant to exercise of this option,
the Participant shall notify the Company in writing of such disposition.
 
 
5.           Nontransferability of Option.
 
 
This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.
 
 
6.           Provisions of the Plan.
 
 
This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.
 
 
IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.
 



 
SOMERSET HILLS BANCORP
 
Dated:  ________________                      
By:
      
Name:
     
Title:
 

 


--------------------------------------------------------------------------------





PARTICIPANT’S ACCEPTANCE
 
The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  The undersigned hereby acknowledges receipt of a copy of
the Company’s 2007 Equity Incentive Plan.
 
 
 

 
PARTICIPANT:
   
 
   
Address:
 
     
 
 




 




--------------------------------------------------------------------------------



EXHIBIT A


 
NOTICE OF STOCK OPTION EXERCISE
 
Date: __________
 
_____________________
_____________________
_____________________
 
Attention:  Treasurer


Dear Sir or Madam:
 
I am the holder of _____________ Stock Option granted to me under the Somerset
Hills Bancorp (the “Company”) 2007 Equity Incentive Plan on _________ for the
purchase of __________ shares of Common Stock of the Company at a purchase price
of $__________ per share.
 
I hereby exercise my option to purchase _________ shares of Common Stock (the
“Shares”), for which I have enclosed __________ in the amount of
________.  Please register my stock certificate as follows:
 

 
Name(s):
       
 
   
Address:
 
   
Tax I.D. #:
           
Very truly yours,
_____________________________
(Signature)
